Citation Nr: 0828725	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  03-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for recurrent brain stem 
hemorrhages resulting from an arteriovenous malformation.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The appellant had inactive duty training from September 1961 
to April 1965 as a member of the Senior Reserve Officer's 
Training Corps (ROTC).  His enrollment in the ROTC included a 
period of active duty for training in June and July 1964.  He 
was also a member of the Army Reserves from November 1964 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and May 2003 rating 
decisions of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claims seeking entitlement to a total disability 
rating based on individual unemployability (TDIU) and 
entitlement to service connection for brain stem hemorrhages 
resulting from an arteriovenous malformation, respectively.

The Board denied the veteran's claims in an April 2006 
decision.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).

In May 2007, while this case was pending before the Court, 
the Office of General Counsel for VA, on behalf of the 
Secretary and the appellant filed a Joint Motion for Remand 
and to Stay Proceedings.  The motion was to vacate the April 
2006 decision by the Board, that denied service connection 
for the brain stem hemorrhages and to remand this matter for 
readjudication. The parties agreed to dismissal of the TDIU 
claim.  The Joint Motion was granted by a June 2007 Court 
Order which remanded the service connection claim and 
dismissed the TDIU claim.  The issue of entitlement to 
service connection for brain stem hemorrhages is returned to 
the Board for further consideration.

The appeal was remanded in November 2007 to ensure further 
development in compliance with the Court's Order.  Such 
development has been undertaken to the extent possible and 
the case is returned to the Board for further consideration.  



FINDINGS OF FACT

1.  Service medical records are unavailable for this veteran.

2.  The veteran responded to the AOJ's January 2008 letter 
requesting the veteran send alternate evidence by indicating 
in February 2008 that he did not have any additional 
evidence, and he did not fill out any of the forms enclosed 
in the January 2008 letter to help the AOJ with obtaining 
records of his claimed head injury in service through 
alternate sources. 

3.  Absent evidence of an inservice injury claimed by the 
veteran, competent evidence has not been presented of an 
arteriovenous malformation having been incurred or aggravated 
during any period of active duty, active duty for training, 
or inactive duty training.


CONCLUSION OF LAW

An arteriovenous malformation resulting in recurrent brain 
stem hemorrhages was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court acknowledged in Pelegrini that the 
appellant has the right to a content complying notice and 
proper subsequent VA due process if notice was not provided 
prior to the initial unfavorable decision.  Pelegrini, 18 
Vet. App. at 120.

In the present case, the veteran's claim on appeal was 
determined to stem from a March 2001 Board remand addressing 
other issues not part of this appeal, but which in pertinent 
part, requested the veteran clarify whether he intended to 
pursue a claim for service-connection for a preexisting 
arteriovenous malformation.  After the RO adjudicated this 
claim in May 2003, a duty to assist letter was sent in 
December 2003.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  
Additional VA notices were sent in March 2006 and January 
2008.  The duty to assist letters, specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  The claim was 
readjudicated and a supplemental statement of the case was 
issued in May 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Multiple 
attempts were made to obtain service treatment records or 
records via alternate sources, including after the Board's 
remand action of November 2007 for the purposes of obtaining 
such records.  The claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records. 38 C.F.R. § 3.159(c)(2).  In 
this case, he did not cooperate with the VA's attempts to 
obtain records after being sent a letter in January 2008 that 
addressed the AOJ's attempts to obtain records from alternate 
sources and requested his assistance.  The Board finds no 
basis for further pursuit of additional service records, as 
all efforts were exhausted to locate alternative records.  38 
C.F.R. § 3.159(c)(2) and (3); Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18.  The Board is therefore satisfied that the 
RO has provided all assistance required by 38 U.S.C.A. § 
5103A.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examination was done in May 2005, which includes a review of 
the claims file.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The veteran was provided such notice in 
the letter of March 2006.  



II.  Service connection 

The appellant seeks service connection for recurrent brain 
stem hemorrhages resulting from an arteriovenous 
malformation, to include aggravation of an arteriovenous 
malformation as a pre-existing disability.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2007).  The term "active military service" 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

When service treatment records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  The 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).

As an initial matter, the Board notes the veteran has 
presented a current diagnosis of an arteriovenous 
malformation, rendered by A.T., M.D., a competent private 
neurologist.  This arteriovenous malformation has resulted in 
several brain stem hemorrhages.  In the absence of any 
contradictory evidence, this diagnosis is accepted by the 
Board.  Thus, the question becomes whether such a disability 
was either incurred in or aggravated by an in-service disease 
or injury.

Among the medical evidence were records of treatment in 
August 1957 for questionable encephalitis with complaints of 
double vision and left hemiparesis, and a diagnosis with 
encephalitis infectious or allergic with brain stem 
predilection.  

As was noted in the introduction, the veteran had periods of 
inactive duty training and active duty for training as a 
cadet in ROTC.  He also had a brief period of service in the 
Army Reserves.  Unfortunately, no service treatment records 
are available for these time periods, although military 
personnel records confirm he was discharged from service 
April 14, 1965, due to medical disqualification.  He contends 
that during his ROTC training, he fell 35 feet from a cable, 
landing in a lake and sustaining trauma to the head.  An 
August 1998 response from the Martin Army Community hospital 
to a request for records indicated that no records were found 
for the veteran.

Lay statements were noted to have been submitted in relation 
to another claim not part of this current appeal, in which 
the witnesses were family members who indicated that he fell 
from a cable while participating in ROTC training, but made 
no mention of a head injury, nor did they claim to be 
eyewitnesses to this event.  Other lay statements of record 
described the veteran as undergoing strenuous physical 
training which was fatiguing, but made no reference to an 
injury.  The veteran himself is noted to have not made 
mention of any head injury during ROTC training in hearing 
testimony in May 1993 and December 1993 for a different issue 
that was addressed by the Board in October 1995.  Of note, 
the veteran did indicate in the December 1993 hearing that 
his ROTC records are automatically destroyed 5 years after 
termination of enrollment.  

The medical evidence reflects that shortly after the veteran 
was discharged from service, he was hospitalized at a private 
facility in June 1965 and was discharged in July 1965.  At 
admission, the appellant reported worsening of his pre-
existing diplopia and right 6th nerve paresis.  He was noted 
to have had a history of questionable encephalitic process 8 
years prior to this admission, but since that time he has 
done fairly well until this admission.  He subsequently 
developed complete left-side paralysis with marked nystagmus.  
A bilateral carotid arteriogram was negative, and recurrence 
of multiple sclerosis was suspected.  He responded to a 
treatment of very high doses of steroids, and regained 
strength and sensation in his left lower extremity.  He was 
subsequently discharged from the hospital and continued to 
receive medical care for various neurological symptoms which 
were thought to be due to MS in records from the 1970's 
through the early 1990's.  The arteriovenous malformation 
(AVM) was diagnosed in June 1994 when a magnetic resonance 
imaging (MRI) showed an impression of a 1 centimeter lesion 
in the lower right brain stem, with evidence of old blood 
most likely due to occult AVM and a lesion measuring 2 
centimeters of the right occipital lobe medially most likely 
to encephalomalacia.  He had treatment in June 1994 through 
August 1994 to follow his AVM with complaints that included 
left side weakness, tremors, muscle atrophy and optic 
atrophy.  

In support of his claim, the veteran has submitted numerous 
medical treatment records and opinion statements from Dr. T.  
In his statements, Dr. T. contends that in an April 1965 
training accident, the veteran suffered traumatic injuries 
resulting in neurological symptoms.  These symptoms are 
"highly suggestive" of a trauma-induced brain hemorrhage from 
a pre-existing arteriovenous malformation, according to an 
April 2002 statement.  The doctor also determined the 
appellant did not have multiple sclerosis, as was previously 
thought.

The veteran also underwent VA neurological examination in May 
2005.  After personally examining the appellant and reviewing 
the claims folder, the examiner concluded "[the appellant's] 
recurrent brainstem hemorrhage arising from [arteriovenous] 
malformation which existed prior to service is at least as 
likely as not permanently aggravated by the claimed accident" 
in April 1965.

Thereafter the veteran submitted an October 2007 private 
independent medical expert (IME) report which contained the 
opinion of a G. L. Winfield, M.D., Board Certified in Family 
Practice, who indicated he reviewed the veteran's claims file 
and noted that the veteran reported falling 35 feet in the 
service.  This doctor agreed with VA and private physicians 
who have concluded that the veteran's recurrent brain stem 
hemorrhages resulting from an arteriovenous malformation were 
either incurred or aggravated by this incident.  Like the 
other private physicians and the VA examiner who reviewed the 
veteran's records, this doctor did not have access to the 
veteran's contemporaneous medical records.  This doctor 
opined that under sound medical principles the veteran was 
perfectly competent to report the incident, the 35 foot fall 
that occurred during service.  That said, this doctor was not 
basing his opinion on previous diagnoses as reported by the 
veteran.  Accordingly, based on this doctor's independent 
review of the veteran's VA claims file, he opined that the 
veteran's recurrent brain stem hemorrhages resulting from an 
arteriovenous malformation were more likely than not either 
incurred or aggravated by the 35 foot fall during service.

As per the Board's remand directives, the AOJ sent a duty to 
assist letter in January 2008 which specifically notified the 
veteran that he can submit alternate evidence, including, but 
not limited to, statements from service medical personnel, 
"buddy" certificates or affidavits, employment physical 
examinations, medical evidence from hospitals, clinics and 
private physicians by which or by whom a veteran may have 
been treated, especially soon after discharge, letters 
written during service, photographs taken during service, 
pharmacy prescription records, and insurance examination 
reports.  The AOJ asked the veteran to complete and return NA 
Forms 13055 ("Request for Information Needed to Reconstruct 
Medical Data") and 13075 ("Questionnaire about Military 
Service").  Enclosed with this letter included VA Forms 21-
4176, 21-4138, NA form 13055, NA form 10375 and notification 
as to the VA's duty to assist.  As per page 3 of the 
veteran's attorney-client contract received in June 2007 
which requested all correspondences be sent via his attorney, 
this January 2008 letter and enclosures were sent to his 
attorney.  Thereafter, the veteran in February 2008 sent a 
Veterans Claims Assistance Act of 2000 (VCAA) notice response 
in which he indicated he had no other evidence to submit to 
substantiate his claim.  He never returned any of the 
enclosed documents from January 2008.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Because the veteran did not provide necessary information 
requested by the AOJ to help aid the AOJ in obtaining 
alternate evidence of the claimed inservice injury, the AOJ 
was unable to complete the development requested by the 
Board's remand, and thus was unable to obtain evidence 
corroborating the veteran's assertions of an injury in 
service that according to the medical opinions, either 
incurred or aggravated his AVM and resulted in his current 
condition of recurrent brain stem hemorrhages.  

As pointed out above, the absence of service treatment 
records means that the Board has a heightened duty to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  However, if an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  

In this case, there is no objective evidence of an inservice 
injury to the head to corroborate the veteran's account of 
such an injury.  VA is not obligated to accept diagnoses 
based upon uncorroborated information.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Furthermore notwithstanding the doctor's 
opinion in October 2007 that the veteran is competent to 
report the 35 foot fall in service, the Board notes that case 
law has repeatedly found that a lay witness may not provide 
opinion regarding medical causation.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, even if the veteran were 
competent to report having fallen in service, and were his 
account corroborated by other evidence, he is not competent 
to report on the nature of his injuries sustained in the 
incident.

There is a VA examination in which the examiner opined that 
the veteran's current condition of recurrent brainstem 
hemorrhage arising from [arteriovenous] malformation which 
existed prior to service is at least as likely as not 
permanently aggravated by the claimed accident while he was 
on active duty for training.  Other medical evidence as 
previously discussed supports either an incurrence or 
aggravation of this condition by the claimed accident.  
However, the matter initially to be resolved relates to 
whether the veteran sustained a head injury during service 
which resulted in this incurrence or aggravation.  This is a 
factual question.  If the examiner's opinion is premised on 
inaccurate facts, or in this case an uncorroborated account 
of injury, his opinion with regard to the etiology is 
invalid.  Since there are no service treatment records, VA 
sought to obtain medical records contemporaneous or as close 
in time as possible to the alleged incident where the veteran 
states that he injured his head in a fall.  In order to 
obtain these records, which the veteran himself had reported, 
the veteran's cooperation was necessary.  He failed in his 
obligation to cooperate with VA.  

Thus, the record stands as it is, with no record of an 
inservice accident.  Although the VA examiner is competent to 
relate current medical diagnoses to service, the examiner is 
not competent to determine if the underlying injury factually 
occurred during service.  The Board finds there is a lack of 
evidence in that regard.  The veteran had an opportunity to 
corroborate his account of what allegedly occurred during 
service, but he failed to do so by providing adequate medical 
releases or to supply alternate evidence.  The positive nexus 
opinions of record are not probative because they are based 
on an incomplete history.  

Although the medical evidence is noted to reflect that the 
AVM preexisted service, the lack of service treatment records 
or records from alternate sources renders the Board unable to 
address whether the presumption of soundness applies in this 
case pursuant to 38 U.S.C.A. § 1153 (West 2002) and 38 C.F.R. 
§ 3.306.  Absent such records, there is no way to ascertain 
whether or not he had preservice disabilities noted on entry, 
much less whether there was any aggravation of a preexisting 
disability during service.   

As the preponderance of the evidence is against service 
connection for recurrent brain stem hemorrhages resulting 
from an arteriovenous malformation, reasonable doubt does not 
apply in this case.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).





ORDER

Service connection for recurrent brain stem hemorrhages 
resulting from an arteriovenous malformation is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


